Exhibit 10.3

SUPPLEMENT NO. 2 dated as of December 9, 2011 (this “Supplement”) to the
Guarantee and Collateral Agreement dated as of June 23, 2006, as amended and
restated as of December 6, 2010, and as further amended and restated as of
February 14, 2011 (as amended and supplemented from time to time, the “Guarantee
and Collateral Agreement”), among TRANSDIGM INC., a Delaware corporation (the
“Borrower”), TRANSDIGM GROUP INCORPORATED, a Delaware corporation (“Holdings”),
each subsidiary of the Borrower listed on Schedule I thereto (each such
subsidiary individually a “Subsidiary Guarantor” and collectively, the
“Subsidiary Guarantors”; the Subsidiary Guarantors, Holdings and the Borrower
are referred to collectively herein as the “Grantors”) and CREDIT SUISSE AG, as
collateral agent for the Secured Parties and as administrative agent under each
of the 2010 Credit Agreement and the 2011 Credit Agreement (each as defined
below) (in such capacities, the “Agent”).

A. Reference is made to (a) the Credit Agreement dated as of December 6, 2010,
as amended by Amendment No. 1 dated as of March 25, 2011 (as amended,
supplemented or otherwise modified from time to time, the “2010 Credit
Agreement”), among the Borrower, Holdings, each subsidiary of the Borrower from
time to time party thereto, the lenders from time to time party thereto (the
“2010 Lenders”) and the Agent and (b) the Credit Agreement dated as of
February 14, 2011 (as amended, supplemented or otherwise modified from time to
time, the “2011 Credit Agreement” and, together with the 2010 Credit Agreement,
the “Credit Agreements”), among the Borrower, Holdings, each subsidiary of the
Borrower from time to time party thereto, the lenders from time to time party
thereto (the “2011 Lenders” and, together with the 2010 Lenders, the “Lenders”)
and the Agent.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the 2010 Credit Agreement, the 2011 Credit
Agreement or the Guarantee and Collateral Agreement, as the context may require.

C. The Grantors have entered into the Guarantee and Collateral Agreement in
order to induce the Lenders to make Loans and the 2010 Issuing Banks to issue
Letters of Credit. Section 7.16 of the Guarantee and Collateral Agreement
provides that additional Domestic Subsidiaries of the Loan Parties may become
Subsidiary Guarantors and Grantors under the Guarantee and Collateral Agreement
by execution and delivery of an instrument in the form of this Supplement. The
undersigned Subsidiary (the “New Subsidiary”) is executing this Supplement in
accordance with the requirements of the applicable Credit Agreement to become a
Subsidiary Guarantor and Grantor under the Guarantee and Collateral Agreement in
order to induce the Lenders to make additional Loans and the 2010 Issuing Banks
to issue additional Letters of Credit, and as consideration for Loans previously
made and Letters of Credit previously issued.

Accordingly, the Agent and the New Subsidiary agree as follows:

SECTION 1. In accordance with Section 7.16 of the Guarantee and Collateral
Agreement, the New Subsidiary by its signature below becomes a Grantor and
Subsidiary Guarantor under the Guarantee and Collateral Agreement with the same
force and effect as if originally named therein as a Grantor and Subsidiary
Guarantor, and the New Subsidiary hereby (a) agrees to all the terms and
provisions of the Guarantee and Collateral Agreement applicable



--------------------------------------------------------------------------------

to it as a Grantor and Subsidiary Guarantor thereunder and (b) represents and
warrants that the representations and warranties made by it as a Grantor and
Subsidiary Guarantor thereunder are true and correct in all material respects on
and as of the date hereof (except for any representation or warranty that is
limited by its terms to an earlier specified date). In furtherance of the
foregoing, the New Subsidiary, as security for the payment and performance in
full of the Secured Obligations (as defined in the Guarantee and Collateral
Agreement), does hereby create and grant to the Agent, its successors and
assigns, for the ratable benefit of the Secured Parties, their successors and
assigns, a security interest in and lien on all of the New Subsidiary’s right,
title and interest in and to the Collateral (as defined in the Guarantee and
Collateral Agreement) of the New Subsidiary. Each reference to a “Grantor” or a
“Subsidiary Guarantor” in the Guarantee and Collateral Agreement shall be deemed
to include such New Subsidiary. The Guarantee and Collateral Agreement is hereby
incorporated herein by reference.

SECTION 2. The New Subsidiary represents and warrants to the Agent and the other
Secured Parties that this Supplement has been duly authorized, executed and
delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms subject to applicable
bankruptcy, insolvency or similar laws affecting creditors’ rights generally and
to general principles of equity.

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Agent shall have
received counterparts of this Supplement that, when taken together, bear the
signatures of the New Subsidiary and the Agent. Delivery of an executed
signature page to this Supplement by facsimile or other electronic transmission
shall be as effective as delivery of a manually signed counterpart of this
Supplement.

SECTION 4. The New Subsidiary hereby represents and warrants that (a) set forth
on Schedule I attached hereto is a true and correct schedule of each location
where any Collateral of such New Subsidiary is stored or otherwise located, set
forth on Schedule II is a true and correct schedule of the Pledged Collateral of
such New Subsidiary and set forth on Schedule III is a true and correct schedule
of the Intellectual Property of such New Subsidiary, and (b) set forth under its
signature hereto, is the true and correct legal name of such New Subsidiary, its
jurisdiction of formation and the location of its chief executive office.

SECTION 5. Except as expressly supplemented hereby, the Guarantee and Collateral
Agreement shall remain in full force and effect.

SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guarantee and Collateral Agreement shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself



--------------------------------------------------------------------------------

affect the validity of such provision in any other jurisdiction). The parties
hereto shall endeavor in good-faith negotiations to replace the invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 7.01 of the Guarantee and Collateral Agreement. All
communications and notices hereunder to the New Subsidiary shall be given to it
at the address set forth under its signature below.

SECTION 9. The New Subsidiary agrees to reimburse the Agent for its reasonable
out-of-pocket expenses in connection with this Supplement, including the
reasonable fees, other charges and disbursements of counsel for the Agent.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary and the Agent have duly executed this
Supplement to the Guarantee and Collateral Agreement as of the day and year
first above written.

 

HARCO LABORATORIES,

INCORPORATED

by   /s/ Gregory Rufus   Name:  Gregory Rufus   Title:    Treasurer and
Secretary   Address:   Legal Name:   Jurisdiction of       Formation:   Location
of Chief       Executive Office:

 

CREDIT SUISSE AG, CAYMAN

ISLANDS BRANCH, as Agent

by   /s/ Robert Hetu   Name:  Robert Hetu   Title:    Managing Director

 

by   /s/ Kevin Buddhdew   Name:  Kevin Buddhdew   Title:    Associate

SIGNATURE PAGE TO SUPPLEMENT NO. 2 TO THE GUARANTEE AND COLLATERAL AGREEMENT



--------------------------------------------------------------------------------

Schedule I to

the Supplement No. 2

to the Guarantee and

Collateral Agreement

Subsidiary Guarantors

 

Exact Legal Name

   Jurisdiction      Organizational
Identification
Number      Federal
Taxpayer
Identification
Number  

Harco Laboratories, Incorporated

     Connecticut         0021188         06-0691144   

Locations of Collateral

 

  1. 186 & 190 Cedar Street, Branford, CT 06405.



--------------------------------------------------------------------------------

Schedule II to

the Supplement No. 2

to the Guarantee and

Collateral Agreement

Schedule II

Capital Stock

None

Pledged Debt Securities

None



--------------------------------------------------------------------------------

Schedule III to

the Supplement No. 2

to the Guarantee and

Collateral Agreement

Schedule III

Intellectual Property

Patents

 

TITLE

   APPLN NO.    FILED    PATENT
NO.    GRANT
DATE   

Current Owner

   STATUS   Optical Proximity Detector    09591658    6/9/00    6498654   
12/24/02    Harco Laboratories, Inc.      Granted    Thermal Variable Resistance
Device With Protective Sheath    10793120    3/4/04    7061364    6/13/06   
Harco Laboratories, Inc.      Granted    Extended Temperature Range EMF Device
   10736766    12/16/03    7131768    11/7/06    Harco Laboratories, Inc.     
Granted    System And Method For Non-Contact Forming Of Parts To A Fluid Sensor
Assembly    10843501    5/11/04    7137297    11/21/06    Harco Laboratories,
Inc.      Granted    EMF Sensor With Protective Sheath    10793121    3/4/04   
7611280    11/3/09    Harco Laboratories, Inc.      Granted    Thermal Variable
Resistance Device With Protective Sheath    11388309    3/24/06    7915994   
3/29/11    Harco Laboratories, Inc.      Granted    High Reliability Heater
Modules    10425814    4/29/03    6881932    4/19/05    Harco Laboratories,
Inc., a 685880 Corporation      Granted    Extended Temperature Range Heater   
11360788    2/23/06    7782171    8/24/10    Harco Laboratories, Inc., a Corp of
Connecticut      Granted    Extended Temperature Range Thermal
Variable-Resistance Device    10712484    11/13/03    7026908    4/11/06   
Harco Laboratories, Inc., a Connecticut Corporation      Granted    Mounting
Bracket For A Security Device    11614614    12/21/06    7518478    4/14/09   
Lockheed Martin Corporation      Granted   

Trademarks



--------------------------------------------------------------------------------

Schedule III to

the Supplement No. 2

to the Guarantee and

Collateral Agreement

 

MARK

   APPLN NO.    FILED    REGN
NO.    REGN
DATE   

CLASS/GOODS

  

OWNER

   STATUS SIMX    78/756380    11/17/05    3320667    10/23/07    9-
Thermocouples and Temperature Sensors    Harco Laboratories, Inc.    Registered
INNOVATIVE SOLUTIONS. PROVEN PERFORMANCE.    78/628893    5/12/05    3272875   
7/31/07    9- Electrical and electronic temperature and pressure sensing
apparatus, instruments, components and fittings therefor, namely--
thermocouples; thermocouple harnesses; thermocouple leads; thermocouple
connectors; total pressure probes; total and static pressure probes; average
pressure probes; magnetic speed sensors; optic sensors; air temperature sensors;
resistance temperature sensors; data sensing instruments for aircraft-namely,
total temperature sensors, pitot and pitot static tubes, and angle of attack
sensors; resistance bridges; ice detectors; and transmitters for receiving
signals from sensors sensing physical data and transmitting the signals to
readout equipment; electrical cables for use in connections    Harco
Laboratories, Inc.    Registered HARCO INNOVATIVE SOLUTIONS. PROVEN PERFORMANCE.
   78/628803    5/12/05    3178435    11/28/06    9- Electrical and electronic
temperature and pressure sensing apparatus, instruments, components and fittings
therefor, namely-- thermocouples; thermocouple harnesses; thermocouple leads;
thermocouple connectors; total pressure probes; total and static pressure
probes; average pressure probes; magnetic speed sensors; optic sensors; air
temperature sensors; resistance temperature sensors; data sensing instruments
for aircraft-namely, total temperature sensors, pitot and pitot static tubes,
and angle of attack sensors; resistance bridges; ice detectors; and transmitters
   Harco Laboratories, Inc.    Registered



--------------------------------------------------------------------------------

Schedule III to

the Supplement No. 2

to the Guarantee and

Collateral Agreement

MARK

   APPLN NO.    FILED    REGN
NO.    REGN
DATE   

CLASS/GOODS

  

OWNER

   STATUS                for receiving signals from sensors sensing physical
data and transmitting the signals to readout equipment; electrical cables for
use in connections       HARCO    75/252867    3/6/97    2167232    6/23/98   
9-electrical and electronic temperature and pressure sensing apparatus,
instruments, components and fittings therefor, namely, electrical harnesses;
fiber optic harnesses; thermocouples; thermocouple harnesses; thermocouple
leads; thermocouple connectors; total pressure probes; total and static pressure
probes; average pressure probes; and thermocouple calibrators    Harco
Laboratories, Incorporated    Registered

Copyrights

None

Licenses

None